DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1-14 are allowed over the prior art of record.
      Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 1, particularly comprising the limitations of wherein the particulate first luminescent material is available in the polymeric host matrix element with an average weight percentage x averaged over the polymeric host matrix element,  wherein the polymeric host matrix element has a first outer face ,wherein an outer layer volume defined by at least part of the first outer face and a first distance (d1) from said first outer face hosts the particulate first luminescent material with a first local weight percentage y averaged over the outer layer volume with a ratio of the first local weight 
Claims 2-14 are allowed being dependent on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to 

applicant’s disclosure: US 20150048399; US 20160329471.
 
   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875